DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-27 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 recites “the vegetable powder enhances a natural taste of the food product”. This claim is indefinite as it is not clear what is considered an enhancement in taste. Enhancing the taste of a food product can be different to any single person, wherein one might consider a garlic taste an enhancement, or another a creamy taste an enhancement. Therefore, it is not clear what is encompassed by “enhances a natural taste”. 
Claims 18-27 and 37-41 are included as they depend from claim 17. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-24, 26-27 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zurbriggen (US 2002/0155193 A1; Oct. 24, 2002).
Regarding claim 17, Zurbriggen teaches a vegetable powder comprising dry vegetable material (e.g. onion and garlic, [0020]) in an amount of about 94% to 96% ([0026]), thus falling within the claimed range of at least 90%. 
Zurbriggen further teaches that the vegetable powder can optionally comprise maltodextrin ([0025]). As maltodextrin is a preferable component, but not required in Zurbriggen, Zurbriggen teaches that the vegetable powder can have less than 0.01% maltodextrin, thus falling within the claimed range. 
Zurbriggen further teaches that the vegetable powder has a savory smell or taste ([0019], [0028], See Examples). Zurbriggen teaches that the vegetable powder can have a meaty and roasty, unique onion and/or garlic notes ([0017]). Zurbriggen further teaches that the vegetable powder can be used to improve or intensify the meaty notes of the products to which it is added ([0018]). Therefore, Zurbriggen teaches that the vegetable powder can enhance the natural taste of a food product. 
With respect to the vegetable powder not introducing an original taste of the vegetable powder to the food product, such as an onion and garlic powder introducing an onion and garlic taste, the examiner notes that such taste would be dependent upon the exact ingredients in the vegetable powder as some vegetables have a stronger taste than other, as well as the food product to which it is added. As stated above, Zurbriggen clearly teaches that the vegetable powder can be used to improve or intensify the meaty notes of the products to which it is added ([0018]). Therefore, Zurbriggen teaches that the vegetable powder can enhance the natural taste of a food product. 
It would have been obvious to one of ordinary skill in the art to vary the exact ingredients and amounts of ingredients in the vegetable powder to result in a vegetable powder that produces a desired taste. As stated above, Zurbriggen clearly teaches that the vegetable powder can be used to improve or intensify the meaty notes of the products to which it is added ([0018]) and therefore, Zurbriggen teaches that the vegetable powder can enhance the natural taste of a food product. Varying the amounts and types of ingredients to improve the flavor of a product without imparting the original taste of the vegetable powder is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Further, applicant is merely claiming a vegetable powder comprising dry vegetable material. The claims do not recite any specific vegetable materials. Therefore, one of ordinary skill in the art would expect the vegetable powder of Zurbriggen to comprise the same flavor as the claimed vegetable powder.
Zurbriggen clearly teaches that the vegetable powder can have a meaty and roasty, unique onion and/or garlic notes ([0017]). Zurbriggen further teaches that the vegetable powder can be used to improve or intensify the meaty notes of the products to which it is added ([0018]). Therefore, Zurbriggen teaches that the vegetable powder can enhance the natural taste of a food product absent a showing otherwise. 
Regarding claims 18-19, Zurbriggen teaches the vegetable powder as described above. The examiner notes that the method by which the vegetable powder is “prepared” is not given patentable weight as such limitations are process limitations in a product claim. 
As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
In the instant case, Zurbriggen teaches a vegetable powder comprising at least 90% dry vegetable material, which is the same as claimed in claim 17, and therefore the process by which the dry vegetable material is prepared is not given patentable weight as the product is the same. 
Regarding claim 20, Zurbriggen further teaches that the vegetable mixture is treated with an enzyme before being dried ([0022]-[0025]). 
Regarding claim 21, Zurbriggen teaches that the enzyme is a cellulose degrading enzyme, a xylanase degrading enzyme, or a beta-glucan degrading enzyme ([0022]). 
Regarding claim 22, Zurbriggen teaches that the vegetable mixture is treated with an enzyme in an amount of 0.1 to 2% ([0022]), thus overlapping the claimed range of 0.1 to 1%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 23, Zurbriggen teaches that the vegetable mixture is treated with the enzyme for 1 to 30 hours ([0023]), which overlaps the claimed range of maximally two hours. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 24 and 26-27, Zurbriggen discloses that the vegetable material is garlic and onion, which is Allium cepa (onion) and Allium sativum (garlic) ([0020]). 
Regarding claims 37-39, Zurbriggen does not state that the vegetable powder is hygroscopic and is therefore considered to not be hygroscopic. 
Further, as the vegetable powder of Zurbriggen comprises the same ingredients as claimed, which is merely dry vegetable material and less than 0.01% maltodextrin, the vegetable powder of Zurbriggen is considered to posses the same properties as the claimed powder and therefore be hygroscopic for the claimed amount of time. 
Further, the storage conditions, such as temperature and humidity are known in the art to affect the hygroscopicity and therefore, depending on the storage conditions, it would have been obvious to vary the storage conditions to result in a vegetable powder not being hygroscopic for at least twelve months or at least eighteen months as claimed. 
Regarding claim 40, Zurbriggen teaches that the vegetable powder does not include a stabilizer (See Examples). 
Regarding claim 41, Zurbriggen teaches that the vegetable powder can be added to foods such as sauces (See Examples). 


Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zurbriggen (US 2002/0155193 A1; Oct. 24, 2002) as applied to claim 17 above, and further in view of Jobling et al. (WO 2016/131122 A1; Aug. 25, 2016).
Regarding claim 25, Zurbriggen teaches that the vegetable material comprises garlic and onion as described above, and further states that the powder can have other ingredients depending on the desired flavor of the vegetable powder. 
Zurbriggen, however, fails to teach that the vegetable material comprises a fungi selected from one of the claimed fungi. 
Jobling teaches a flavor enhancer and further teaches using fungi selected from Agaricus as it provides a suitable salty flavor (page 1). 
It would have been obvious to one of ordinary skill in the art to use a fungi selected from Agaricus as taught by Jobling in the vegetable powder of Zurbriggen depending on the desired flavor of the vegetable powder of Zurbriggen. Adding Agaricus would yield the predictable result of providing a salt flavor to the vegetable powder of Zurbriggen and would have been obvious depending on the desired flavor. 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of Agaricus with the vegetable powder of Zurbriggen as it continues to function as a flavor enhancer, as expected.

Response to Declaration
The Declaration under 37 CFR 1.132 filed April 19, 2022 is insufficient to overcome the 103 rejection over Zurbriggen as set forth in the last Office action. 
Applicant presents data showing that the claimed vegetable powder has unexpected results over the vegetable powder of the prior art, Zurbriggen. Applicant has provided data comparing Zurbriggen Examples 1-4 and Examples 1 and 6 from the instant specification. Applicant asserts that the instant invention provides superior and unexpected results with respect to enhancing the taste of the food product to which it is added. 
While the data provided shows that the instant invention enhances the taste of the food product to which it is added, the data provided is not commensurate in scope with the claims. 
The claims merely recite a “dry vegetable powder”, which is broad and encompasses all vegetables. The data provided in the Declaration uses Examples 1 and 6 from the instant specification, which are mushroom and onion powder. Therefore, it is not clear if the unexpected results are consistent across all vegetables. 
Further, the data provided only shows the addition of the vegetable powder to mayonnaise and pork seasoning. Therefore, it is not clear if the unexpected results apply to all food products, wherein the vegetable powder is added to any food product to enhance the taste. 
Additionally, do the unexpected results occur when any amount of vegetable powder is added to the food product, or only a certain range? The claims do not recite any specifics regarding the type of food product or how much vegetable powder is needed to enhance the food product and the Declaration only provides data for certain amounts, not all amounts. 
Applicant states that the vegetable powder of the prior art does not have the same effect as the claimed invention. However, page 8 of the Declaration shows that Z2 has a “small effect” and Z4 provides a “slightly more balanced” effect, which are still considered an enhancement. The claims only recite that the product enhances the natural taste, so what is actually considered the enhancement? Creaminess? Balanced? Therefore, as the claims are broad and do not define what is considered an enhancement, the Declaration is not found persuasive. 
Further, on page 7 it has been shown that examples Z1-Z4 of the prior art provide onion and garlic taste. However, as stated above as it is not clear what is considered to be an enhancement, the examiner notes that some might consider an onion or garlic taste an enhancement to the food product. 
For the reasons stated above, the Declaration is not commensurate in scope with the claims and therefore not found persuasive so overcome the 103 rejections. 



Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant's arguments with respect to Zurbriggen not teaching that the vegetable powder enhances the natural taste of the food product without introducing an original taste of the vegetable powder are not found persuasive. Applicant states that Zurbriggen does not describe the vegetable powder as having a savory or pan-fried smell or taste, but teaches that the modified food product to which the vegetable powder is added has particular tastes and smells. 
This is not found persuasive as Zurbriggen clearly teaches that the vegetable powder can have a meaty and roasty, unique onion and/or garlic notes ([0017]). Zurbriggen further teaches that the vegetable powder can be used to improve or intensify the meaty notes of the products to which it is added ([0018]). Therefore, Zurbriggen teaches that the vegetable powder can enhance the natural taste of a food product. 
With respect to the vegetable powder not introducing an original taste of the vegetable powder to the food product, such as an onion and garlic powder introducing an onion and garlic taste, the examiner notes that such taste would be dependent upon the exact ingredients in the vegetable powder as some vegetables have a stronger taste than other, as well as the food product to which it is added. As stated above, Zurbriggen clearly teaches that the vegetable powder can be used to improve or intensify the meaty notes of the products to which it is added ([0018]). Therefore, Zurbriggen teaches that the vegetable powder can enhance the natural taste of a food product. 
Regarding applicant’s argument of unexpected results provided in the Declaration, the examiner notes that the Declaration was not found convincing for the reasons stated above, and reproduced below. 
Applicant presents data showing that the claimed vegetable powder has unexpected results over the vegetable powder of the prior art, Zurbriggen. Applicant has provided data comparing Zurbriggen Examples 1-4 and Examples 1 and 6 from the instant specification. Applicant asserts that the instant invention provides superior and unexpected results with respect to enhancing the taste of the food product to which it is added. 
While the data provided shows that the instant invention enhances the taste of the food product to which it is added, the data provided is not commensurate in scope with the claims. 
The claims merely recite a “dry vegetable powder”, which is broad and encompasses all vegetables. The data provided in the Declaration uses Examples 1 and 6 from the instant specification, which are mushroom and onion powder. Therefore, it is not clear if the unexpected results are consistent across all vegetables. 
Further, the data provided only shows the addition of the vegetable powder to mayonnaise and pork seasoning. Therefore, it is not clear if the unexpected results apply to all food products, wherein the vegetable powder is added to any food product to enhance the taste. 
Additionally, do the unexpected results occur when any amount of vegetable powder is added to the food product, or only a certain range? The claims do not recite any specifics regarding the type of food product or how much vegetable powder is needed to enhance the food product and the Declaration only provides data for certain amounts, not all amounts. 
Applicant states that the vegetable powder of the prior art does not have the same effect as the claimed invention. However, page 8 of the Declaration shows that Z2 has a “small effect” and Z4 provides a “slightly more balanced” effect, which are still considered an enhancement. The claims only recite that the product enhances the natural taste, so what is actually considered the enhancement? Creaminess? Balanced? Therefore, as the claims are broad and do not define what is considered an enhancement, the Declaration is not found persuasive. 
Further, on page 7 it has been shown that examples Z1-Z4 of the prior art provide onion and garlic taste. However, as stated above as it is not clear what is considered to be an enhancement, the examiner notes that some might consider an onion or garlic taste an enhancement to the food product. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791